DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not comprise clear, clean and solid black lines needed for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 is objected to because of the following informalities:  
Regarding line 1 of claim 1, the first term “An” should be “A”.
Within line 6 of claim 16, please replace “horizontal suspended plane” with “horizontal support plane”.  Note that like claim language should remain consistent throughout the claims.
Within line 10 of claim 16, please remove “suspended” from the claim.  As noted above, claim language should remain consistent throughout the claims.
Within line 20 of claim 16, please replace “said rectangular contour frame” with “said rectangular contour support frame”.  Again, note that claim language should remain consistent throughout the claims.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble and the recitation, “displacement means for displacing said transport platform from a fabric sheet loading and pattern pieces unloading position to a fabric sheet pattern forming position in said stitching and laser cutting machine and back to said fabric sheet loading and pattern pieces unloading position for discharging formed fabric pattern pieces” renders the claim indefinite because it is unclear if the stitching and laser cutting machine is part of the claimed invention.  Based on the current claim language (including dependent claims), for the purpose of this Office Action, the stitching and laser cutting machine will be considered a structural part of the claimed invention.  The examiner suggests claiming a system comprising both the loading and unloading machine and the stitching and laser cutting machine (i.e. combination claim).  Note that if the stitching and laser cutting machine is meant to be functional language, the prior art does not have to disclose such. 
Claim 3 recites the limitation "said clamping bars" in the sixth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the applicant recites, “a suction box disposed between said rectangular contour support frame and spaced below said horizontal suspended plane”.  This recitation is indefinite because it is not clear what the suction box is “disposed between”.  
Claim 5 recites the limitation "said flat top fabric support surface" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "said opposed parallel end edges" and “said rectangular platform” in the last two lines of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "said loading and pattern pieces machine" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, regarding claim 10, is the fabric length measuring and slitting machine a component of the loading and unloading machine as claimed (i.e. preamble) within independent claim 1.  Is it a separate machine?  Is it part of the claimed “system” or a sperate machine with a functional relationship to the claimed invention?  For the propose of this Office action, the fabric length measuring and slitting machine will be a structural limitation of the claimed invention.
Claim 10 further recites the limitation "said flat top fabric support surface" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the recitation, “there are two of said transport platforms displaceably mounted on a respective support frame, one on a respective one of opposed sides of said stitching and laser cutting machine” is indefinite because only a single transport platform has been claimed.  It is improper to claim that the transport platform is now two transport platforms.  Either the claim language needs to state that the originally introduced transport platform is actually “at least one transport platform” or the applicant should separate the platforms by reciting a second transport platform.  Additionally, is the claimed “a respective support frame” the same as the support frame as introduced within the base claim?  Are there multiple supports frames, one for each platform?   Additionally, is the applicant claiming that both sides of the stitching and laser cutting machine has a platform/frame?  Or just that one side has a platform/frame?  
Claim 12 recites the limitation "said guide mechanism" in line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "said means to separate", “said formed pattern pieces and trimmings” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what is meant by “respective locations”.
Claim 14 recites the limitations "said formed pattern pieces and trailings", “said perforated top wall of said suction box”, “said vacuum pump” and “said clamps” in lines 6-8 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 16, the recitation, “repeating steps (ii) to (viii)” is indefinite because it is unclear where the process ends.
Claim 18 recites the limitation "said support surface" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the recitation, “there are two of said transport platforms displaceably mounted on a support frame, one on a respective one of opposed sides of said computer-controlled stitching and laser cutting machine” is indefinite because only a single transport platform has been claimed.  It is improper to claim that the transport platform is now two transport platforms.  Either the claim language needs to state that the originally introduced transport platform is actually “at least one transport platform” or the applicant should separate the platforms by reciting a second transport platform.  Additionally, is the applicant claiming that both sides of the stitching and laser cutting machine has a platform?  Or just that one side has a platform?  
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al. (CN 106436082).
Regarding claim 1, CHEN discloses a composite fabric sheet loading and pattern pieces unloading machine (Figures 1-6) for positioning the composite fabric sheet (para 0048: step 1) in a computer-controlled stitching (41) and laser cutting (42) machine.  CHEN discloses said loading and unloading machine comprising a transport platform (21) displaceably mounted on a support frame (2), said transport platform having a rectangular contour support frame (grasping frame 5, 52, 53) for supporting said composite fabric sheet taunt in a horizontal suspended plane (para 0048: step 2), restraining means (522, 532, 55) for restraining said fabric sheet over said rectangular contour support frame, displacement means (7) for displacing said transport platform from a fabric sheet loading and pattern pieces unloading position to a fabric sheet pattern forming position in said stitching and laser cutting machine and back to said fabric sheet loading and pattern pieces unloading position for discharging formed fabric pattern pieces (Figures 1, 2 and 9) (para 0048: steps 2-4).
Regarding claim 2, CHEN discloses said rectangular contour support frame (5) having structural members (upper frame 53 and lower frame 52) defining opposed parallel side edges and end edges (Figures 10 and 11), said restraining means (522, 532, 55) are clamping restraining means (press against cloth) secured along at least two of said opposed parallel side edges of said structural members for holding said composite fabric sheet taunt between said at least two of said side edge and end edge (Figures 10, 11 and 13).
Regarding claim 7, CHEN discloses said displacement means (7) comprises a guide mechanism (Figures 1, 2 and 9) for restraining displacement of said transport platform from said fabric sheet loading and pattern pieces unloading position to said fabric sheet pattern forming position, said guide mechanism being a planar guide mechanism to effect said displacement in a single plane (Figures 1, 2 and 9) (para 0048: steps 2-4).
Regarding claim 11, CHEN there are two of said transport platforms (21 is on both sides of the stitching and laser cutting machine and therefore can be considered two transport platforms; regardless, note that the alignment mechanism (3) or components thereof could rather be considered a second transport platform) displaceably mounted on a respective support frame (2), one on a respective one of opposed sides of said stitching and laser cutting machine (41, 42) (Figures 1-3).
Regarding claim 15, note that independent (parent) claim 1 is directed at a machine structure for use with a composite fabric sheet.  Therefore, the prior art does not have to disclose the specific fabric sheet as claimed by the applicant.  The prior art only has to be capable of functioning with the claimed fabric sheet.  Because CHEN discloses all the structure as claimed by the applicant, CHEN is considered fully capable of use with the fabric sheet as claimed within applicant’s claim 15.

Allowable Subject Matter
Claims 3-6, 8-10, and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, note that claims 1-15 are currently being interpreted (refer to 35 U.S.C. 112(b) rejections above) as a system that structurally comprises at least the loading and unloading machine and the computer-controlled stitching and laser cutting machine (note that claim 10 also includes a fabric length measuring and slitting machine).
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2014/0251193, US 5363,785 and US 5,325,802 all are directed at a system comprising a loading/unloading machine for positioning a material in a sewing machine.  Additionally, note that if the stitching and laser cutting machine of claim 1 is not considered a component of the claimed invention, at least US 2014/0251193 solely or in combination could rejected many of the applicant’s claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732